Citation Nr: 0631293	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-44 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for aid and attendance.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had active service from February 1952 to October 
1953.  The veteran died in February 2004; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The evidence does not show that the appellant is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is a patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish factual need for aid and attendance as set forth in 
VA regulations.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23, 3.351, 3.352 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2006).  
Increased death pension benefits are payable if the surviving 
spouse is in need of regular aid and attendance.  38 U.S.C.A. 
§ 1541(d); 38 C.F.R. §§ 3.23(a)(6), 3.351(a)(5) (2006).  A 
person is considered to be in need of regular aid and 
attendance if such person is a patient in a nursing home due 
to mental or physical incapacity, is helpless or blind, or is 
so nearly helpless or blind as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b) and (c)(1) and (2). The latter criterion 
is met if a claimant is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

Increased compensation is also payable if the surviving 
spouse otherwise establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria for 
such a need include: an inability to dress or undress 
herself, an inability to keep herself ordinarily clean and 
presentable, an inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness, an inability to attend to the wants of nature, a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, physical or mental 
incapacity that requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to her daily environment, or the claimant is 
bedridden, e.g., the claimant is actually required to remain 
in bed.  38 C.F.R. § 3.352(a).  

The evidence must show that the claimant is so helpless as to 
need regular and attendance; constant need for aid and 
attendance is not required.  38 C.F.R. § 3.352(a).  In this 
case, the Board finds that the criteria for entitlement to 
special monthly pension by reason of need for regular aid and 
attendance are not met.  Specifically, the March 2004 VA aid 
and attendance examination report stated that she is not 
hospitalized.  The appellant has stated that she lives at 
home, so the evidence does not show that she resides in a 
domiciliary or nursing home.  The report stated that she did 
not report any visual problems.  The examiner concluded that 
she is not bedridden and that she appeared mentally sound and 
capable of managing her benefit payments.  While she uses a 
cane because of buckling of the knees and the risk of falls, 
she is able to walk distances ranging from 250 feet.  The 
report stated that she came to the examination with her 
daughter; however, she can bathe herself, can dress and 
undress herself, can eat by herself, and can attend to wants 
of nature, providing evidence against this claim.

Based upon the above, the evidence does not support a finding 
that the appellant is factually in need of regular aid and 
attendance.  38 C.F.R. §§ 3.351(c)(3), 3.352(a).  She asserts 
in a March 2004 written statement that she has painful 
arthritis and that she has hired someone to clean her house 
twice a week because she cannot do it.  She also states that 
her mind goes "blank" at times as a result of all the 
medication she takes.  The Board finds that the appellant's 
contentions do not show that she is so helpless as to need 
regular and attendance.  She provided a private physician's 
statement dated in 2004 that noted her diagnoses of diabetes 
mellitus type 2, high blood pressure, osteoporosis, 
osteoarthritis, and venous insufficiency of both legs and 
stated that she "needs assistance."  

The Board finds the conclusions of the 2004 VA examiner to be 
more probative and persuasive than the appellant's lay 
statements or the vague opinion of the private physician.  
This is so because the VA examiner, who provided the same 
list of diagnoses as the private practitioner, addressed the 
specific legal criteria for aid and attendance when providing 
his medical opinion, while the private examiner did not 
address the factors specified in 38 C.F.R. § 3.352.  Further, 
the private examiner did not provide any support or further 
explanation for the conclusion that the appellant needed 
assistance.  Accordingly, the Board finds that the 
preponderance of the evidence is against special monthly 
pension by reason of need for regular aid and attendance.  
38 U.S.C.A. § 5107.  That is, despite her contentions, the 
medical evidence does not establish a need for regular 
assistance from another person.  As such, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
appellant's favor.  Id.  The appeal is denied.

The Duty to Notify and the Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper notice must inform a claimant 
of any information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask her to 
submit any pertinent evidence in her possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of a letter to the 
appellant dated in 2004 advising her of the duty to assist 
and the duty to notify.  The appellant was told of the 
requirements to establish a successful claim for aid and 
attendance benefits.  She was advised of her and VA's 
respective duties, and was asked to submit information and/or 
evidence, including information in her possession, to the RO.  
The timing of the 2004 notice letter did comply with the 
requirement that notice must precede adjudication.  

The Board notes that the appellant was not informed that an 
effective date would be assigned if her claim was granted.  
However, since the appellant's claim for aid and attendance 
is being denied, no effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  A VA aid and 
attendance examination was developed.  In addition, service 
medical records are associated with the claims files, as are 
post-service VA medical records.  The appellant has provided 
private medical evidence and has not identified any 
additional available evidence which is pertinent to the claim 
adjudicated in this decision and has not been associated with 
the claims folder.  The Board therefore finds that VA has 
satisfied its duties to notify and assist.  


ORDER

Special monthly pension by reason of need for regular aid and 
attendance is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


